1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    LAURAINE G.,                           Case No. 2:18-cv-03972-GJS
12                Plaintiff
                                              JUDGMENT
13          v.
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                  Defendant.
16
17
18
19
          Pursuant to the Court’s Memorandum Opinion and Order,
20
          IT IS ADJUDGED that the decision of the Commissioner of the Social
21
     Security Administration is AFFIRMED and this action is DISMISSED WITH
22
     PREJUDICE.
23
24
25
26
       DATED: May 31, 2019               __________________________________
27                                       GAIL J. STANDISH
28                                       UNITED STATES MAGISTRATE JUDGE
